On November 4,1988, it was ordered that the defendant, Anthony S. Vogel, is sentenced to serve on Count I: Attempt (Deliberate Homicide), a Felony, One Hundred Years (100) in the Montana State Prison, at Deer Lodge, Montana. Because a dangerous weapon was used in the commission of the crimes, and pursuant to Section 46-18-221 MCA., the defendant is sentenced to an additional ten (10) years, which, ten years shall run consecutively to the 100 year sentence. It is also ordered that the defendant serve forty (40) years in the Montana State Prison at Deer Lodge, Montana for the offense of Count II: Robbery, a Felony. All Sentences are to run consecutively, which means the Court intends a total Sentence herein of 150 years in the Montana State Prison. The defendant is entitled to credit for the time he has been incarcerated in connection with the present offenses, which is 88 days through today’s date, November 3,1988. The *62Court recommends to the Warden of the Montana State Prison that any aváilable alcohol counseling, drug counseling, and mental health counseling which may be available to inmates, be made available to this defendant while he is serving this sentence. It is further ordered that pursuant to Section 46-18-236 MCA, the mandatory statutory surcharge of $20.00 is hereby assessed against this defendant. Said surcharge is to be paid to the Clerk of District Court, Cascade County Courthouse, Great Falls, Montana, as soon as possible.
Done in open Court this 4th day of June, 1998.
DATED this 17th day of June, 1998.
On June 4,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by attorney Ed Sheehy. The state was represented by Cascade County Attorney Brant Light.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank attorney Ed Sheehy for representing Anthony Vogel in this matter and also Brant Light, Cascade County Attorney, for representing the State.